DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Claims 3, 13, 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/06/2022.
 	Applicant’s election without traverse of Species I (claims 2, 12, 18) in the reply filed on 12/06/2022 is acknowledged.
Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of battery discharge indicator circuits and the plurality of indicators (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim(s) 1, 5-6, 8, 10, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruce et al. US Pub 2006/0187072 (hereinafter Bruce).
 	Regarding claim 1, Bruce teaches an apparatus comprising: 
 	a battery (100) that powers an electronic device (¶ 0034; a device suitably configured to utilize battery 100 for at least a portion of the charge needed to power electronic device 410); 
 	a battery state module comprising a non-reversible indicator (¶ 0026 and claim 7; CDD 190 can include an indicator to show that discharge is in progress and/or complete; wherein an actuator and a load function to allow the battery to discharge into a non-reactive state suitable for non-hazardous disposal); 
 	a control module (fig. 1, element 190; CDD) coupled to the battery (see fig. 1, element 160); 
 	a decommission module that: 
 	receives a discharge signal from the control module; and discharges the battery to a fully discharged state, wherein discharging the battery to the fully discharged state causes the non-reversible indicator to indicate the fully discharged state (¶¶ 0026 ,0041; CDD 190 can comprise any hardware and/or software suitably configured to completely discharge battery 100 into a non-reactive state when actuated;  further configuring battery 100 to comprise CDD 190 to substantially discharge cell stack 160 for non-hazardous disposal if an actuator associated with CDD 190 is triggered).
 	Regarding claim 5, Bruce teaches wherein the battery comprises a plurality of battery cells (¶ 0023; including one or more battery cells), each battery cell (162, 164) coupled to the decommission module (fig. 1, element 190; CDD).
 	Regarding claims 6 and 10, Bruce teaches wherein the non-reversible indicator comprises a visual indicator (¶ 0026; the indicator is a LED indicator).
 	Regarding claims 8 and 17, Bruce teaches a battery pack comprising: 
 	a set of battery cells (¶ 0023; one or more battery cells); 
 	a discharge indicator comprising a non-reversible indicator (¶ 0026 and claim 7; CDD 190 can include an indicator to show that discharge is in progress and/or complete; wherein an actuator and a load function to allow the battery to discharge into a non-reactive state suitable for non-hazardous disposal); 
 	a battery controller (190; CDD) coupled to the battery (160) that detects a decommission trigger (¶ 0041; configuring battery 100 to comprise CDD 190 to substantially discharge cell stack 160 for non-hazardous disposal if an actuator associated with CDD 190 is triggered); 
 	a battery discharge indicator circuit ("BDIC") coupled to the battery controller, wherein the BDIC discharges the set of battery cells to a fully discharged state in response to the battery controller detecting the decommission trigger (¶¶ 0026, 0041), 
 	wherein discharging the set of battery cells causes the discharge indicator to indicate the fully discharged state (¶ 0026; show that discharge is complete).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 4, 9, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al. US Pub 2006/0187072 (hereinafter Bruce).
 	Regarding claims 4, 15 and 20, Bruce discloses wherein the control module receives a decommission command from the actuator and sends the discharge signal to the decommission module (¶ 0041; CDD 190) in response to the decommission command.
 	Although Bruce does not expressly disclose the electronic device includes the actuator, changing the location of the actuator from the location shown by Bruce to a location in the electronic device, does not show any criticality, is only considered to be an obvious modification of the Bruce device that a person having ordinary skill in the art before the effective filing date of the claimed invention  would be able to provide using routine experimentation since the courts have held that there is no invention in shifting the position if the operation of the device would not be thereby modified.  See In re Japikse, 86 USPQ 70 (CCPA 1950) and MPEP 2144.04 VI. 
	Regarding claim 9, Bruce teaches wherein the BDIC comprises an indication element (¶ 0026; an LED indicator) and an actuator (¶ 0026) coupled to current path for indication element (the LED indicator is able to receive electric signal), 
 	wherein the battery controller switches on the actuator in response to detecting the decommission trigger (¶ 0041; CDD 190 to substantially discharge cell stack 160 for non-hazardous disposal if an actuator associated with CDD 190 is triggered), 
 	wherein current through the indication element transitions the non-reversible indicator from a first state to a second state (¶ 0026; from indicating from in progress to complete).
 	Although the prior art does not disclose the BDIC includes a FET, the use of particular type of actuator (such as, FET) claimed by applicant, does not show any criticality, is considered to be nothing more than a choice of engineering skill, choice or design because 1) neither non-obvious nor unexpected results, i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the particular actuator is able to trigger/initiate complete discharge of battery, as already suggested by Bruce, 2) the use of the particular type of actuator by applicant is considered to be nothing more than the use of one of numerous and well known alternate types of actuators that a person having ordinary skill in the art would have been able to provide using routine experimentation in order to initiate complete discharge of the battery as already suggested by Bruce.  See MPEP §  2144.06 and 2144.07.

 	Claim(s) 7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruce in view of Bourilkov et al. US Pub 2016/0025812 (hereinafter Bourilkov).
 	Regarding claims 7 and 11, Bruce does not disclose wherein the non-reversible indicator comprises a tactile indicator.
 	Bourilkov discloses a state of charge indicator includes an indicator with a display threshold.  The indicator can be a tactile indicator, and the tactile indicator can be flush to the surface of the indicator in a first state and protrude from the surface of the indicator in a second state in ¶ 0023.
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Bruce to incorporate with the teaching of Bourilkov by having a tactile indicator in the system, because it would be advantageous to increase the utility of the entire system.
 	
	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruce in view of Kim et al. US Pub 2011/0305926 (hereinafter Kim).
 	Regarding claim 14, Bruce discloses the battery pack further comprising a protection circuit (180) located between the set of battery cells (162, 164) and a load (¶ 0034; any device suitably configured to utilize battery for the charge needed to power electronic device), wherein the BDIC is located on a cell-side of the protection circuit (180; ¶ 0008).
 	However, Bruce does not disclose the protection circuit can be a fuse.
 	Kim further discloses a battery pack has an analog front end which sense if a failure occurs in a microcontroller, and interrupts charging and discharging of the battery in response to the failure in Abstract.  The protection device 160 can be a fuse in ¶ 0036.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Bruce to incorporate with the teaching of Kim by including at least one fuse in the system, because it would be advantageous to protect the battery from excessive current which can damage or destroy the battery and further prolong the service life of the battery.

	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruce in view of Johnson et al. US Pub 2017/0093184 (hereinafter Johnson).
 	Regarding claim 16, Bruce discloses the set of battery cells comprises a plurality of battery cells and wherein the battery pack comprises one battery discharge indicator circuit and one discharge indicator, and the BDIC coupled to the discharge indicator and to at least one of the plurality of battery cells (see fig. 1 and ¶¶ 0026, 0041). 	
 	However, Bruce does not disclose the battery pack includes a plurality of battery discharge indicator circuits with a plurality of discharge indicators, each BDIC coupled to one of the plurality of discharge indicators.
 	However, Johnson discloses a power management device includes a plurality of cell management circuits, each circuit comprising: a set of terminals to receive one power cell in ¶ 0004. The power management device can include one LED indicators for each cell management circuit in ¶ 0046. 
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Bruce to incorporate with the teaching of Johnson by having one LED indicator for each cell management circuit, because it would be advantageous to increase the utility of the whole system.

Allowable Subject Matter
 	Claims 2, 12, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        12/12/2022